Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered November 23, 1992, convicting him of murder in the second degree (two counts), arson in the second degree, and criminally negligent homicide (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court did not improvidently exercise its discretion when it denied his request for an adjournment to secure the attendance of a defense witness. The defendant failed to demonstrate due diligence in securing this witness’s presence at the hearing (see, People v McQuilkin, 213 AD2d 680; People v Kaleem, 210 AD2d 257; People v Vickers, 163 AD2d 500).
The defendant’s remaining contention does not require reversal. Rosenblatt, J. P., Pizzuto, Altman and Luciano, JJ., concur.